     Case 1:15-cr-00329-DAD-BAM Document 182 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:15-cr-00329-DAD-BAM-3
12                      Plaintiff,
13           v.                                       ORDER REFERRING MOTION SEEKING
                                                      FIRST STEP ACT RELIEF TO FEDERAL
14   CHRISTOPHER VALDEZ,                              DEFENDER’S OFFICE
15                      Defendant.                    (Doc. No. 181)
16

17
             On March 4, 2019, defendant Christopher Valdez was sentenced in this action. (Doc. No.
18
     152.) On February 11, 2021, defendant filed a pro se motion for compassionate release pursuant
19
     to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 181.)
20
             Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed
21
     to represent defendant in conjunction with the motion for compassionate release. The FDO shall
22
     have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to
23
     notify the court and the government it does not intend to file a supplement. Thereafter, absent
24
     further order of the court amending the deadlines, the government shall have 30 days from the
25
     date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within
26
     fifteen days of the filing of any response by the government.
27
     /////
28
                                                      1
     Case 1:15-cr-00329-DAD-BAM Document 182 Filed 02/12/21 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4   IT IS SO ORDERED.
 5
        Dated:     February 11, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
